Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 9, and 17 similarly recites a method for processing label data, and comprising: determining a segment identifier of a user based on user identification information; determining a bucket identifier of the user based on the segment identifier; storing label data of the user into a data bucket associated with the bucket identifier and aggregating the label data in the data bucket to bitmap data for storage. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “at least one processor”, “a memory”, and “a non-transitory computer readable storage medium.” Thus, claims 1, 9, and 17 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “determining a segment identifier of a user based on user identification information” encompasses mentally a person determining a segment identifier of a user based on user identification information. Next, “determining a bucket identifier of the user based on the segment identifier” encompasses mentally a person determining a bucket identifier of the user based on the segment identifier. In addition, “storing label data of the user into a data bucket associated with the bucket identifier and aggregating the label data in the data bucket to bitmap data for storage” encompasses a person writing on paper a label data of the user into a data bucket associated with the bucket identifier and aggregating the label data in the data bucket to bitmap data for storage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 9, and 17 similarly recites no additional limitations other than “at least one processor”, “a memory”, and “a non-transitory computer readable storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., determining a segment identifier…etc., determining a bucket…etc., storing label data…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As discussed above, claims 1, 9, and 17 similarly recites “at least one processor”, “a memory”, and “a non-transitory computer readable storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., determining a segment identifier…etc., determining a bucket…etc., storing label data…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 9, and 17 are not patentable eligible under 35 USC 101. 

The limitations of dependent claims 2-8 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-8 are not patent eligible under 35 USC 101. 

The limitations of dependent claims 10-16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 9. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10-16 are not patent eligible under 35 USC 101. 

The limitations of dependent claims 18-20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 18-20 are not patent eligible under 35 USC 101. 



Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, 9, 10, 12, 13, 16, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karten U.S. Patent (6,421,662; hereinafter: Karten) in view of Wongkar et al. U.S. Patent Publication (2018/0322401; hereinafter: Wongkar) 

Claims 1, 9, and 17
As to claims 1, 9, and 17, Karten discloses an electronic device, comprising: 
at least one processor (column 14, lines 55-59, “Computer system 600 includes a bus 602 or other communication mechanism for communicating information, and a processor 604 coupled with bus 602 for processing information…etc.”); and 
a memory communicatively connected to the at least one processor (column 14, lines 59-66, “Computer system 600 also includes a main memory 606, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 602 for storing information and instructions to be executed by processor 604. Main memory 606 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 604…etc.”); 
wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to cause the at least one processor to perform the method for processing label data, and comprising (column 14, lines 59-67, “Computer system 600 also includes a main memory 606, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 602 for storing information and instructions to be executed by processor 604. Main memory 606 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 604…etc.”): 
determining a segment identifier of a user based on user identification information (column 9, lines 15-50, “Thus, a composite key value may comprise a non-numeric prefix followed by a numeric ID number. For example, with reference to Table 100 of FIG. 1A, the unique composite key can be of the form <State.County.Citizen ID Number>…In the case of composite keys, the numeric component of the header key of a given segment is the numeric column p component of the composite key value of the row corresponding to the first bit in the segment divided by segment size…etc.”, the reference describes the segment number (i.e., segment identifier, as claimed) is created from the citizen ID number (i.e., based on user identification, as claimed).); 

Karten does not appear to explicitly disclose 
determining a bucket identifier of the user based on the segment identifier;
storing label data of the user into a data bucket associated with the bucket identifier and aggregating the label data in the data bucket to bitmap data for storage.

However, Wongkar discloses determining a bucket identifier of the user based on the segment identifier (paragraph[0033], “The persistent stored objects are then processed by assigning each stored object to a bucket of a plurality of buckets. For each stored object, the profile ID of the object is hashed (to a 128 bit binary number in some cases) in accordance with a hashing technique. A result of the hashing is used to identify a bucket to which the stored object is to be assigned. For example, a b number of bits from right most portion of the binary representation of the profile ID can be associated with a single bucket (e.g., out of a set of buckets, with the set including 2.sup.b buckets, also referred to as shards or partitions…etc.”);
storing label data of the user into a data bucket associated with the bucket identifier and aggregating the label data in the data bucket to bitmap data for storage (paragraph[0057], “Next the webpage interaction interception system determines the hash ID of the stored object at 530. The hash ID is typically generated by using the hashing function to hash the profile ID of a stored object. Various identifiers and/or combinations thereof from the object can be used for this function (user ID, device ID, etc.), as long as the same identifier is used consistently. As discussed in relation to FIG. 2, webpage interaction interception system 117 uses a certain portion of the hash ID to assign the stored object to a bucket at 535. Typically, a portion of the right most bits of the hash ID (in binary format) is used. For example, if the hash ID is 67 (1000011 in binary) and the right three bits are used to assign a bucket, the stored object with hash ID 67 would be assigned to bucket 3 (011 in binary). At 520, when the webpage interaction interception system 117 has assigned all of the stored objects to buckets, process 500 proceeds to 540, where the webpage interaction interception system 117 determines if all buckets have been processed to place each stored object in that bucket into one or more sub-buckets…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karten with the teachings of Wongkar to determine where to store object data in a hash system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karten with the teachings of Wongkar to send predicted content to a user (Wongkar: paragraph[0003]).

Claims 2, 10, and 18
As to claims 2, 10, and 18, the combination of Karten and Wongkar discloses all the elements in claim 9, as noted above, and Karten further disclose wherein the determining the segment identifier of the user based on the user identification information comprises: 
determining a user number in a single data bucket based on an estimated user total number and a bucket total number of a database(column 9, lines 15-50, “Thus, a composite key value may comprise a non-numeric prefix followed by a numeric ID number. For example, with reference to Table 100 of FIG. 1A, the unique composite key can be of the form <State.County.Citizen ID Number>…In the case of composite keys, the numeric component of the header key of a given segment is the numeric column p component of the composite key value of the row corresponding to the first bit in the segment divided by segment size…etc.”); and 
determining the segment identifier based on the user identification information and the user number(column 9, lines 15-50, “Thus, a composite key value may comprise a non-numeric prefix followed by a numeric ID number. For example, with reference to Table 100 of FIG. 1A, the unique composite key can be of the form <State.County.Citizen ID Number>…In the case of composite keys, the numeric component of the header key of a given segment is the numeric column p component of the composite key value of the row corresponding to the first bit in the segment divided by segment size…etc.”).

Claims 4, 12, and 20
As to claims 4, 12, and 20 the combination of Karten and Wongkar discloses all the elements in claim 9, as noted above, and Karten further disclose wherein the processor is further caused to perform the following: determining a user identifier value as the user identification information, wherein the user identifier value is a unique integer, and the user identifier value and user identifier values of other users are consecutive (column 9, lines 15-50, “Thus, a composite key value may comprise a non-numeric prefix followed by a numeric ID number. For example, with reference to Table 100 of FIG. 1A, the unique composite key can be of the form <State.County.Citizen ID Number>…In the case of composite keys, the numeric component of the header key of a given segment is the numeric column p component of the composite key value of the row corresponding to the first bit in the segment divided by segment size…etc.”).

Claims 5 and 13
As to claims 5 and 13, the combination of Karten and Wongkar discloses all the elements in claim 9, as noted above, and Karten further disclose wherein the determining the user identifier value comprises: 
determining a latest user identifier value in a database based on metadata of the database (Figure 5B, column 14, lines 29-37, “FIG. 5B shows hash values 501 ranging from 0 to 99. As an example, hash value &lt;1&gt; maps to hash bucket 512 that holds segment 312 of index entry 320 of FIG. 3B. Segment 312 of FIG. 3B contains bits that correspond to rows identified by Citizen ID numbers ranging from 10,000 to 19,999. Thus, hash bucket 512 holds the segment where each bit of the segment maps to a corresponding unique key value from column 482 of Table 480, ranging from 10,000 to 19,999…etc.”); and 
determining the user identifier value based on the latest user identifier value, wherein the user identifier value and the latest user identifier value are consecutive (Figure 5B, column 14, lines 29-37, “FIG. 5B shows hash values 501 ranging from 0 to 99. As an example, hash value &lt;1&gt; maps to hash bucket 512 that holds segment 312 of index entry 320 of FIG. 3B. Segment 312 of FIG. 3B contains bits that correspond to rows identified by Citizen ID numbers ranging from 10,000 to 19,999. Thus, hash bucket 512 holds the segment where each bit of the segment maps to a corresponding unique key value from column 482 of Table 480, ranging from 10,000 to 19,999…etc.”).

Claims 8 and 16
As to claims 8 and 16, the combination of Karten and Wongkar discloses all the elements in claim 9, as noted above, and Wongkar further disclose wherein the processor is further caused to perform the following: 
determining query results of at least two data buckets in a database based on bitmap data of the at least two data buckets in response to a label query request (column 7, lines 49-60, “A mechanism is provided for deriving the position of a segment in a bitstring, based on the unique key value (unique id) of the row that corresponds to the first bit in that segment. Also, a mechanism is provided for deriving the position of a bit within the segment of a given index entry based on unique key value of the row that corresponds to the bit and segment size. In FIG. 2A, bitstring 200 is, divided into 10 equal segments, and each segment represents 10,000 bits. Thus, the "segment size" of each segment in bitstring 200 is 10,000. Each bit corresponds to a unique key value, which in turns corresponds to a row in a table for which the search criteria of a query has been pre-evaluated…etc.”); and
gathering the query results of the at least two data buckets to obtain a label query result (column 5, lines 40-51, “Furthermore, according to the embodiment, the row status index is not updated in response to all updates to rows. The index is updated in response to updates to a row only if the updates to the row cause a change in the status of the row. For example, if the row, despite the update, continues to satisfy the search criterion, then the index need not be updated. However, if the row, after the update, does not continue to satisfy the search criterion, then the index needs to be updated. For example, assume that the search criterion of a query is "all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars." If the third row in Table 100 of FIG…etc.”).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karten U.S. Patent (6,421,662; hereinafter: Karten) in view of Wongkar et al. U.S. Patent Publication (2018/0322401; hereinafter: Wongkar) and further in view of Shaojing et al. Non-Patent Publication (“Data processing method and device and computing device”, March 10, 2020; hereinafter: Shaojing)

Claims 3, 11, and 19
As to claims 3, 11, and 19, the combination of Karten and Wongkar discloses all the elements in claim 9, as noted above, but do not appear to explicitly disclose wherein the determining the bucket identifier of the user based on the segment identifier comprises: 
determining the bucket identifier based on the segment identifier and a bucket total number of a database.

However, Shaojing discloses wherein the determining the bucket identifier of the user based on the segment identifier comprises: 
determining the bucket identifier based on the segment identifier and a bucket total number of a database (page 6 of PDF, “Fig. 8 shows a process of generating segment information (segment ID). FIG. 8 illustrates the data item 65537 ("2 x 2^32+ 65537") in bucket # 2. Since the number of buckets is generally small, the number of data bits used to represent bucket information can be reduced…Fig. 9 shows a process of generating a bitmap. Shown on the left side of FIG. 9 are the original data items in bucket number 2, including the user identification ID and gender attributes. The middle of fig. 9 shows a case where the segment ID is generated. The segment ID is derived from the user encoded ID. The middle of fig. 9 shows the segment ID and its corresponding bitmap…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karten with the teachings of Wongkar and Shaojing to determine bucket identifiers which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karten with the teachings of Wongkar and Shaojing to speed up target delivery of data to a client (Shaojing: page 2 of PDF).

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karten U.S. Patent (6,421,662; hereinafter: Karten) in view of Wongkar et al. U.S. Patent Publication (2018/0322401; hereinafter: Wongkar) and further in view of Jingyang Non-Patent Publication (“DDOS system address information transmission, access request filtering method, device and server”, 2016; hereinafter: Jingyang)

Claims 6 and 14
As to claims 6 and 14, the combination of Karten and Wongkar discloses all the elements in claim 9, as noted above, but do not appear to explicitly disclose wherein the processor is further caused to perform the following: 
generating at least one label dimension set based on access frequencies of label dimensions, wherein the at least one label dimension set comprises at least one label dimension; and 
generating a materialized view of the at least one label dimension set based on bitmap data of the at least one label dimension.

However, Jingyang discloses wherein the processor is further caused to perform the following: 
generating at least one label dimension set based on access frequencies of label dimensions, wherein the at least one label dimension set comprises at least one label dimension (page 8 of PDF, “Cleaning equipment described in S53 is executed first to the IP access request of the system of arrival using the described Hash bitmap receiving Filter operation, to remove wherein unmatched with Hash bitmap IP access request.Described cleaning equipment is using described in receiving The step that Hash bitmap executes filter operation first to the IP access request of the system of arrival, including：Described cleaning equipment uses institute The address information stating the IP access request to the system of arrival for the hash function carries out hash conversion generation Hash table..And utilize this Hash Table is compared with described Hash bitmap, identifies the address with the IP access request of the unmatched arrival system of described Hash bitmap Information, and corresponding IP access request is filtered…etc.”); and 
generating a materialized view of the at least one label dimension set based on bitmap data of the at least one label dimension(page 8 of PDF, “Cleaning equipment described in S53 is executed first to the IP access request of the system of arrival using the described Hash bitmap receiving Filter operation, to remove wherein unmatched with Hash bitmap IP access request.Described cleaning equipment is using described in receiving The step that Hash bitmap executes filter operation first to the IP access request of the system of arrival, including：Described cleaning equipment uses institute The address information stating the IP access request to the system of arrival for the hash function carries out hash conversion generation Hash table..And utilize this Hash Table is compared with described Hash bitmap, identifies the address with the IP access request of the unmatched arrival system of described Hash bitmap Information, and corresponding IP access request is filtered…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karten with the teachings of Wongkar and Jingyang to determine access frequencies which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karten with the teachings of Wongkar and Jingyang to create a list of address information of the IP access request (Jingyang: page 2 of PDF).

Claims 7 and 15
As to claims 7 and 15, the combination of Karten, Wongkar, and Jingyang discloses all the elements in claim 14, as noted above, and Karten further disclose 
wherein the processor is further caused to perform the following: 
determining a data table satisfying a screening condition as a candidate data table in response to a label query request carrying the screening condition, wherein the data table comprises a bitmap data table and a materialized view table (column 14, lines 45-50, “According to one embodiment, even when a row-status index that may be used to process a query exists, it is left to the database optimizer to determine the most efficient way to execute the query. There may be occasions when the database optimizer decides that it is more efficient to perform a "full table scan" by fetching every row of the base table and examining every column referenced in the query…etc.”); 
selecting a target data table from one or more candidate data tables based on the attribute information of each candidate data table (column 2, lines 25-34, “The above approach to improving the efficiency of data retrieval works well for simple queries, for example, queries that specify search criteria based on only one or two columns of a table. Such queries can be answered using a small number of indexes built on the appropriate columns. However, to process a complex query where the search criterion is a complex expression that involves values from many columns of a table, it may be necessary to maintain multiple indexes, one for each of the columns referenced in the query, or in the alternative, a large complicated index…etc.”); and 
determining a label query result based on the target data table (column 5, lines 24-39, “When the targeted information is more than the unique key values, the set of unique key values can be used to obtain additional information. For example, a query can select data from multiple tables using the set of unique keys in a "join" operation. A join is a query that combines rows from two or more tables, views, or snapshots. A join is performed whenever multiple tables appear in a query's FROM clause. Rows from these tables are paired using the join condition specified in the query's WHERE clause. Thus, the join condition, "WHERE Citizen ID=ANY (2, 4, . . . 106, . . . 99,999)" can be used to return rows from all the tables in the query's FROM clause that match this join condition. The tables in the FROM clause of the query are tables which contain additional information on the persons identified by Citizen IDs…etc.”).
 
Jingyang further disclose determining attribute information of each candidate data table, wherein the attribute information comprises at least one of machine room information, a number of dimensions and a number of label records(page 8 of PDF, “Cleaning equipment described in S53 is executed first to the IP access request of the system of arrival using the described Hash bitmap receiving Filter operation, to remove wherein unmatched with Hash bitmap IP access request.Described cleaning equipment is using described in receiving The step that Hash bitmap executes filter operation first to the IP access request of the system of arrival, including：Described cleaning equipment uses institute The address information stating the IP access request to the system…etc.”).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 30, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000